Case 0:18-cv-61074-BB Document 35 Entered on FLSD Docket 11/01/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cv-61074-BLOOM/Valle

 CARLOS BAEZ et al.,

         Plaintiffs,

 v.

 LIGHTNING AUTO RECOVERY, INC. et al.,

       Defendants.
 ___________________________________/

                                             ORDER

         THIS CAUSE is before the Court upon Joshua H. Sheskin Esq. and the Law Firm of

 Lubell Rosen’s Unopposed Motion to Withdraw as Counsel for Defendants Lazaro Acosta and

 Lightning Auto Recovery, Inc. (the “Defendants”), ECF No. [34]. The Court has reviewed the

 Motion and is fully advised.

         On October 31, 2018, Defendants’ counsel filed an Unopposed Motion for Withdrawal as

 Counsel for the Defendants, and requesting that this Court enter an order permitting counsel to

 withdraw from the above-styled case and from further representation of the Defendants in light

 of the irreconcilable differences that have arisen between counsel and the Defendants. See ECF

 No. [34].

         Being fully advised, it is ORDERED AND ADJUDGED as follows:

      1. The Unopposed Motion for Withdrawal as Counsel, ECF No. [34], is GRANTED.

      2. Within four (4) days of the entry of this Order, counsel shall serve a copy of this Order

         on the Defendants and file a Notice with the Court indicating when service was made

         and indicating that the contents of this Order were thoroughly explained to Defendants.
Case 0:18-cv-61074-BB Document 35 Entered on FLSD Docket 11/01/2018 Page 2 of 2
                                                                 Case No. 18-cv-61074-BLOOM/Valle 


     3. Subsequent to filing the Notice, Joshua H. Sheskin Esq. and the Law Firm of Lubell

         Rosen, shall be relieved of all further responsibilities related to Defendant in these

         proceedings.

     4. Defendants1 shall have twenty (20) days from the date of service of this Order to obtain

         new counsel and to have their new counsel file a Notice of Appearance with the Court.



         DONE AND ORDERED in Miami, Florida this 1st day of November, 2018.




                                                  ________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of record




                                                             
 1
    The Court notes that Defendant Lightening Auto Recovery, Inc. must be represented by counsel, as
 “[t]he rule is well established that a corporation is an artificial entity that can act only through agents,
 cannot appear pro se, and must be represented by counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381,
 1385 (11th Cir. 1985).

                                                      2
  
